.




                            October     26,   1961

NonoPable Jesse James                          Opinion       No,   W-   1180
State Treasur4r
Trea#ury Department                            Re: Whether the Deport0 re-
Austin, Texas                                            quired by H,,B* No. 5,
                                                         57th Le lelature,  let
                                                         Called 8 eeslon, being
                                                         the amendmentto the
                                                         Tsxas Ercheat Statutes,
                                                         to ba made by holders
                                                         of personal property
                                                         include only pxroperty
                                                         due persone whoae last
                                                         TX% resMenos was in
Dear Mr, James:                                                .
      This re,fera to your r4cent 3,4tter posing fiv4 quastiiona with
respect to Muse Bi31 No,. 5, Act4 57th Leg., 1st C,, S. 3961, Ch.
21, P. 25.
     Your first     quesW.on foLlow4:
           “1  m,e definition
                l              of personal property in the
     eaoheat statute Is limited to pronerty held by a per-
     son or bepeflclaiy  whose laet Known residence was
     in Texas. Therefore, should the report by the holder
     lnolude only amounts due Persons whose last known re-
     aldenoe wae Iti Texas?”
       House Bill No. 5 adds to the present 44ch4at e$etut44 a new
article aenomhated Article 3272a. After requlr*      every person
holdingl personaZ property sub eot to esoheat to lW4 a r4
of with the Stete Treasurer, &I4 4rtlcl4, ln SeetiolD 1 fb
vldem Ln :pax?t:
           “The term ‘personal propertyj,        Includes, but is
     not linsJ,~ed~to.?. money, .,. ,If . and a31 other pprsonal
     property and 1~%1%4V14tits    thereto, whether tangible or
     Intangible;   and whether held within this State, or
     without the State for a Per6on or beneficiary whose
     last known address was in this Sitate,” (lQnph&sis
     supplied)
_’   Honorable   Jsrse   JnmH,   plj4   2 (MfI4160)



           3x4 ~Ze@sL~W~, ;La ow opinlori, Intended by this deiinition
     bf personaJ, propert  to, inolude a31 peraonal property sub,jeotto
     eschedt whloh is he1 d 14 this State, regardlees of the Isat:,knom
     realdeki.or   the ben4?ioiary OF (LzWon,Sor whomthe pro&q& is :
     held, and that held outside the iitate for a peraon~.or~~~Pehe
                                                                  4’ofary’
     w&me last knowr,rssidenoe ued tn thle State.
           Zt is’ desnonstr4W.y 03~4 that the ppaee “for a p-son or
     benefkw,      whqa lqt &nom r4aldence was In. this- Stat4’ modl-
     flee only the word@ h43.d c *. . wIthout the State”, and lk!& the
     worde “held;w&thhint-h%@State'.       The position Of the larf coma
     In the provision quoted above is Indicative of the 14 Ir3atlve
     Intent as to+ this. Is;ltferz It, segregatea the phrqse “for a per- ‘,
     aoDor: bsneficlary~whose la@ known’reeidence was .in, t&Is State”
     with the words, “oy Pithout the State”,       Beyond that; socording
     to: standard rules of gramaF, the phraae “or without the State”
     would ‘have been followed by a oomma, as In the aaee of all,,:pa-
     renthetitiq ,,exJ)rel)bl~ono,1E the, rords “for. 8’peynoq or benefi-
     c+ary. whose .$a##, known res2dcyloe was, ID this, Stqte had b&m, in-
     tkided to qualify the phrase ‘inthin this State! P
           Aalde fro; the Soxego$$~& $3 the oontrak had b,4wl &ntended
     by the. L4&4%4$UTO,j )rcl,:.+!&!I Uxg4Ct tQ riFld the pDotir&Dn”@awn
     83 a8 to ol&i%ly sst So&h such contrary intention,       ior example,
     a8 follown:
               %?JS tern ~+#!4oaal property’ lncludee but ts
          not 12mited to, mney . .“. and all o.ther’ pemQna1
          DroDertv and Inorements thereto held~ for a Demon
              eneilo$ary whoare     known i?esldenoe mm
               St t     h th        1      it    lble, and whe-
              -&k&vi:h~      o”f    tetza xa’
           Moreover, Article 3272a elsewhere demonstratee that th4 ‘eta-
     tute contemplates.. the report*      of property.. regardless OS.the
     State of the beneflcd.ary*s Last loldw~ residence..       Seotlon; $0 re-
     move8 all doubtin thla rerrptii3t by taking away, under certein epe-
     clfled oondl~lons, the atatutefs      presumption of abandoDnent in
     the case ,of        ; property which is subject to the protielons
     of this artloie’etnd is held fo’r or owned or dietributable        to an
     owner aoee last ktio%mree&ldence ia In another State bx a holder
     who ie subject to the jurksd;lc,tion of thie State . , 6. The quo- :
     ted protialon recogD&es that personal property which ia held~by
     persons in tNe State and dirlled bypersons whose laat knoun resi-
     dense la outaide of thla Stat4 is Dequlred to be reported and 18,
     under. certain conditions,    subject to escheat by virtue of this
     article,    AocozWngly, your .Xlrrst question 16 ‘answered in the ne-
Honorable Jeese James, page 3 (~~-1180)                                   I


gatlve .
     Your. second qu*atictn Is as follows:
           "2. *e report ‘of mineral proceeds is to aon-
     sist 0S a list of. all credits grotiped ~a8 to. .the noun-
     tiers Srom.wh$eh the cpedited proceed&were QePlved.
     !LhereSore, should the ‘report of mineral proceed& ‘,by
     the holder be llm$ted to proceeds froni produotion
     Sro~ Tqras i3ountles?”
     .!l%e,relevant   portion      0: Article   3272a reads an Sollows:
           “Section     2*      Form of Report.   . .
           ,I. t .

            ‘(c)    In the case OS mineral proceeds, a 1
     OS all credits @uped as to.th& countler Sm
     the ored.ited .x?roceeda were derived Including ‘b
     which have theretosore been chapneh off'or'dfripored
     of In anymanner except by payment to -the ownes there-
     of; giving the name and lasHmown address OS the
     owner; the fraotlonal mineral Interest of t& o@nar;
     description and location of the land or ledsb.lhroa
     which the 091, gas or> other ml&al      wa8.p’tidQ6cd; the
     nsme of the person, firm or corpofiatlon ORB0    operated ‘~
     the oil or gas well or mine; the period OS timefledurl.ng
     which such proceeds accumulated land the prfce for II&$&
     such oil, gas, or other mineral was sold, each duch
     several ownerships to be given an ldentlfylng      niamber.
     The nature and identifying     number, If any, OP descrlp-
     tion’of     the property, and the amount &ppMbUq from the
     records to be due, except ‘that Items of valkie. under
     Ten Dollars ($10) each may be reported in aggregate.;”
     (ibuphasis added).
        There Is nothI@ ln’the above language, or fn the balance
 of the article,   to indicate that the Legfslature was referring
  to Texas counties only.    We must assume theri that the section
 mems counties irrespective     of the State In which such counties
‘are eltuated.    This is the only construction which would be
  consistent with the fact that the article applies to certain pro-
 ,perty held without. the State of Texas as well aa to that held
  wlthln the State of Texas. Acaordingly, your second queation~ is
  answered in the negative.
Honorable 3esse James, page 4 (,#-1~8b)


     Your thlro, question is as Sollows:
           "3. ‘The report of 3nlneral proeeeds is tc, in-
     elude thedescrlptlon   end location of the land or
     lease Srom’whlch the 011, ges or mlneral was pro-
     duced, WI11 the Slle~.nuabar of the holder an.d the
     style of the property be a suSSlclent description?”
       This article does requlre a “descrlptlon    an’d location of’
the land or lease from which the ofl,,gas      or mAnera was pro-
duced”,    The article does not, specify that t3e description and,
location   must be a legal or metes and ,bounds description      and
location.    On the other hand, It does not say that a mere refe-
rence to a deskriptlon,and location ls sufflclent,         In this sf-
tuatlon the obvlouspurpose      of the reporting is to present ln-
formation whlch!ls, without further Investigation,       sufflclent   to
put claimants on notlce that the property is subject to es&eat
and sufficient     to enable the State to bring suit TV determine
judicially   that such property haa escheated,’ TS-.erefore, It would
be counter to the purpose of the article to cc’mpel the State and
other claimants to search private records and files In order to
identify the property and Its source.      ,In our oainfon, the report
must, therefore, ~present information whlc,h Is, at least, suSfl-
clent to enable one to Identify and locate the proper.ty by re-
ferring to the public records of the county and state in which
the property is situated and ,without having to refer to the files
of the holder or to any other private files,       ;+3xc; your third
question is answered’ in the negative,
     Your fourth question Is as follows:
           “4*  The report of the tineral proceed!e 1.2,t.o in-
     clude the ~nsmeof the, pereon, firm OP cc~~rp~ratlonivno
     operated the 011 or gas well or mine. Will t.rie name
     of the last operator be sufficient?"
      In our opinion, Section 2(c), quoted abcve; mesh; tl-a cpe-
rator of the oil or gas well or mine at ?“:e time il :‘ mineral pro-
ceeds were produced and this would, of course9 incl.&z more than
one operator if there was mor;e than one operator dilr:ng such pe-
riod.   Your question Is, therefore, ansrerel In t%e negative.,
     The fifth    question   follows:
           “5 *   The report of mineral proceeds is t.o include
     the price    for which the oil, gas or other minerals
     was sold.     Does ‘pricel mean the total amount of money
Honorable       Jesse   James, page 5 (WW-ll$O)


        received for the minerals      sold   for   each owner listed
        in the report?”
        Webster’s New International   Dictionare,        Second Edition,   de-
fines    the word “price” es follows:
              “1 . Value; estimation;   preciousness;  excellence,
        worth. . .
              2. In the broadest sense, the quantfty of one
        thing that is exchanged or demanded in barter or sole
        of another; the exchange value of one tP&Pg expressed
        in terms of units of another thing; in the narrower
        and more coxtunonsense the amount of money given, or
        set as the amount that will be given or received,       in
        exchange for anything; specif.,     the amount at which
        actual current transactions   take place in the market”.

      In our opinion,   the Legislature here used the word ‘yprlce”
in the more common sense, as denoting the amount of money re-
ceived for the minerals rather than the amount of money recei-
ved per unit sold.    It la our further opinion that the total
price was intended to be reported,     as distinguished  from the
pPlce from time to time received on various sales of minerals.
Asaertainment of the varying unit pric,e of minerals does not
seem to us to be the purpose of the article      and such informa-
tion would not appear to be of material benefit in identifying
the mineral proceeds.     Accordingly,  your final question Is
answered in the affirmative.
                                  SUNMARY
                    Under House Bill No. 5, 57th Legislature
        1961,   First Called Session, reports by holders of
        personal pro erty to the State Treasurer are to
        include : tF1 certain personal property held with-
        in this State, regardless       of the last known ad?rsss
        of the person or beneficiary        for whcm t?&e property
        Is held, and that held without the State 1,311s per-
        son or beneficiary       whose last known addreec: wa,cjin
        this State;     (21    mineral  proceeds from .eounties
        outside of Texas as well as colntle::          within *-Ma
        State;     (3)  a   description   and  location   cf’ 3;s lease
        and property from which oil,        gas or m%tlerals was
        produced, which is sufficient         to enable a person to
        identify    and locate the lease and land by referring
Honorable Jesse James, page 6 (WW-1180)


          to the public records of the county in which
          the property Is situated and without having
          to refer to the files of the holder;,   (4)
          the name of all operators of the oil or gaa
          well or mine during the period in which   ti-
          nerals were produced; and (5) the total
          amount of money received for minerals sold
          for each owner listed in the report.

                         Very truly yours,

                         WICL    LEON
                         Attor   y General of Texas




KGB/rd

APPROVED;
OPltMONCOM!XTTEE
W. V. Geppert, Chaiman

Vernon Teofan
Gordon Cam
W, Rey Scruggs
Ben Herrison
RwlEwED FORTHEATTORNEY    GENERAL
BYI Houghton Brownlee, Jr.